

Exhibit 10.7








CATERPILLAR INC.
SUPPLEMENTAL DEFERRED
COMPENSATION PLAN




(As Amended and Restated Effective July 31, 2012)






--------------------------------------------------------------------------------



Table of Contents




ARTICLE I
DEFINITIONS
 
 
ARTICLE II
ELIGIBILITY; ADOPITON BY AFFILIATES
 
 
ARTICLE III
DEFERRALS, MATCHING AND NON-ELECTIVE CONTRIBUTION CREDITS
 
 
ARTICLE IV
VESTING
 
 
ARTICLE V
INVESTMENT OF ACCOUNTS
 
 
ARTICLE VI
DISTRIBUTIONS
 
 
ARTICLE VII
SPIN-OFF FROM SEIP AND DEIP
 
 
ARTICLE VIII
ADMINISTRATION OF THE PLAN
 
 
ARTICLE IX
AMENDMENT
 
 
ARTICLE X
GENERAL PROVISIONS


i

--------------------------------------------------------------------------------




CATERPILLAR INC.
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
PREAMBLE
By a document executed March 21, 2007, Caterpillar Inc. (the “Company”)
established the Caterpillar Inc. Supplemental Deferred Compensation Plan (the
“Plan”), effective January 1, 2005. The purpose of the Plan is to provide
additional income deferral and investment opportunities to a select group of
management or highly compensated employees who are eligible to participate in
certain tax-qualified 401(k) plans sponsored by the Company. Subsequent to the
establishment of the Plan, final regulations were promulgated under Section 409A
of the Code, necessitating changes to the Plan retroactive to its adoption which
were reflected in a document executed by the Company on December 17, 2007. The
Company now desires to amend the Plan to reflect certain changes to the
tax-qualified 401(k) plans sponsored by the Company. By execution of this
document, the Company hereby amends and restates the Plan in its entirety
generally effective as of January 1, 2011.
ARTICLE I
DEFINITIONS
1.1    General. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall generally be a term defined in this Article I. The following
words and phrases used in the Plan with the initial letter capitalized shall
have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:
(a)    “401(k) Plan” means either: the 401(k) Retirement Plan or the 401(k)
Savings Plan depending upon which plan the Participant is eligible to make
elective deferrals (without regard to the limitations of Sections 402(g) or
401(a)(17) of the Code) or to receive Company non-elective contributions as of
the date the Participant’s corresponding credits under this Plan are determined.
(b)    “401(k) Plan Compensation” means the Base Pay and Incentive Compensation
taken into account for purposes of the Company non-elective contributions under
the 401(k) Plan.
(c)    “401(k) Retirement Plan” means the Caterpillar 401(k) Retirement Plan, as
such plan may be amended or any successor to such plan.
(d)    “401(k) Savings Plan” means the Caterpillar 401(k) Savings Plan, as such
plan may be amended or any successor to such plan.
(e)    “Adopting Affiliate” means any Affiliate that has been authorized by the
Company to adopt the Plan and which has adopted the Plan in accordance with
Section 2.4. All Affiliates that adopted the Plan on or before the Effective
Date and that had not terminated such adoption shall continue to be Adopting
Affiliates of the Plan.
(f)    “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.

1

--------------------------------------------------------------------------------




(g)    “Base Pay” means the base salary paid to a Participant as determined in
accordance with the established pay practices of the Company and Adopting
Affiliates. Base Pay shall include any lump-sum base salary adjustment and any
variable base pay.
(h)    “BFC” means the Benefit Funds Committee of the Company, which is the
committee formed by resolution of the Board of Directors of the Company, and
which has the responsibility and authority to ensure the proper operation and
management of the financial aspects of the 401(k) Plan.
(i)    “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(k)    “Company” means Caterpillar Inc., and, to the extent provided in Section
10.8 below, any successor corporation or other entity resulting from a merger or
consolidation into or with the Company or a transfer or sale of substantially
all of the assets of the Company.
(l)    “Company Stock” means common stock issued by the Company.
(m)    “Company Stock Fund” means the Investment Fund described in Section 5.3.
(n)    “Deferral Agreement” means the deferral agreement(s) described in Section
3.1 that are entered into by a Participant pursuant to the Plan.
(o)    “DEIP” means the Caterpillar Inc. Deferred Employees’ Investment Plan, as
amended.
(p)    “Director” means the Company’s Director of Compensation + Benefits.
(q)    “Disability” or “Disabled” means that a Participant is determined to be
totally disabled by the United States Social Security Administration.
(r)    “Distribution Election Form” means the election form by which a
Participant elects the time and manner in which his accounts shall be
distributed pursuant to Sections 6.4 and 6.5. The Plan Administrator may, in his
sole discretion, require two separate Distribution Election Forms for purposes
of making distributions regarding the time and manner in which accounts will be
distributed, respectively.
(s)    “Effective Date” means January 1, 2011, except as otherwise provided
herein.
(t)    “Eligible Pay” means Base Pay minus any Supplemental Deferrals of Base
Pay.
(u)    “Excess Deferral Account” means the bookkeeping account maintained
pursuant to the Plan to record amounts deferred under Section 3.3(b).
(v)    “Excess Deferrals” means the deferrals allocated to a Participant’s
Excess Deferral Account in accordance with Section 3.3(b).

2

--------------------------------------------------------------------------------




(w)    “Excess Matching Credit Account” means the bookkeeping account maintained
pursuant to the Plan to record the amounts credited to a Participant in
accordance with Section 3.4(b).
(x)    “Excess Matching Credits” means the matching credits allocated to a
Participant’s Excess Matching Credit Account in accordance with Section 3.4(b).
(y)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
(z)    “ESTIP” means the Caterpillar Inc. Executive Short-Term Incentive Plan,
as amended or any predecessor or successor to such plan.
(aa)    “Incentive Compensation” means STIP Pay, LTCPP Pay and Lump-Sum Awards.
(bb)    “Investment Fund” means the notional investment funds established by the
terms of the Plan pursuant to Article V.
(cc)    “LTCPP Pay” means the amounts designated by the Company as a cash-based
performance award under the “Long-Term Cash Performance Plan” and paid pursuant
to the terms of the Caterpillar Inc. 2006 Long-Term Incentive Plan (or any
successor to such plan). Performance awards under the “Long-Term Cash
Performance Plan” that are paid pursuant to the terms of the Caterpillar Inc.
2006 Long-Term Incentive Plan (or any successor to such plan) in the form of
Company Stock are not LTCPP Pay hereunder.
(dd)    “Lump-Sum Award” means the discretionary lump-sum cash awards paid to
employees pursuant to the uniform and nondiscriminatory pay practices of the
Company or an Affiliate, but not including any lump-sum base salary adjustment.
(ee)    “Maximum Matching Contribution Percentage” means 100% if the Participant
participates in the 401(k) Retirement Plan and 50% if the Participant
participates in the 401(k) Savings Plan. For purposes of this Section 1.1(ee),
an individual participates in a plan if such individual is eligible to make
elective deferrals under such plan (without regard to the limitations of
Sections 402(g) or 401(a)(17) of the Code).
(ff)    “NEC Eligible Pay” means the sum of Base Pay and Incentive Compensation
minus the sum of LTCPP Pay and 401(k) Plan Compensation. The Plan Administrator
shall determine NEC Eligible Pay for all Participants in a uniform and
non-discriminatory manner.
(gg)    “Non-Elective Contribution Account” means the bookkeeping account
maintained pursuant to the Plan to record amounts credited under Section 3.5.
(hh)    “Non-Elective Contribution Credits” means the non-elective contribution
credits allocated to a Participant’s Non-Elective Contribution Account in
accordance with Section 3.5.
(ii)    “Participant” means an employee of the Company or any Adopting Affiliate
who satisfies the eligibility requirements for participation in the Plan and who
affirmatively elects to participate in the Plan pursuant to Section 2.1, or who
becomes a Participant pursuant to Section 3.2(c)(2) or Section 3.9(c).

3

--------------------------------------------------------------------------------




(jj)    “Plan” means the Caterpillar Inc. Supplemental Deferred Compensation
Plan, as set forth herein and as it may be amended from time to time.
(kk)    “Plan Administrator” means the Director.
(ll)    “Plan Year” means the calendar year.
(mm)    “Points” means “Points” as such term is defined under the 401(k) Plan.
(nn)     “Qualified Military Service” means service by a Participant or employee
in the armed forces of the United States of a character that entitles the
Participant or employee to re-employment under the Uniformed Services Employment
and Reemployment Rights Act of 1994, but only if the Participant or employee is
re-employed during the period following such service in which his right of
re-employment is protected by such Act.
(oo)    “SEIP” means the Caterpillar Inc. Supplemental Employees’ Investment
Plan, as amended.
(pp)    “Separation from Service” means separation from service as determined in
accordance with any regulations, rulings or other guidance issued by the
Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the Code, as
it may be amended or replaced from time to time.
(qq)    “Specified Employee” means a “key employee” as defined in Section 416(i)
of the Code without regard to Section 416(i)(5) and determined in accordance
with Section 409A(a)(2)(B)(i) of the Code.
(rr)    “Supplemental Deferral Account” means the bookkeeping account maintained
pursuant to the Plan to record amounts deferred under Section 3.3(a).
(ss)    “Supplemental Deferrals” means the deferrals allocated to a
Participant’s Supplemental Deferral Account in accordance with Section 3.3(a).
(tt)    “Supplemental Matching Credit Account” means the bookkeeping account
maintained pursuant to the Plan to record the amounts credited to a Participant
in accordance with Section 3.4(a).
(uu)    “Supplemental Matching Credits” means the matching credits allocated to
a Participant’s Supplemental Matching Credit Account in accordance with Section
3.4(a).
(vv)    “STIP” means the Caterpillar Inc. Short-Term Incentive Plan, as amended
or any successor to such plan.
(ww)    “STIP Pay” means amounts paid to employees of the Company or an Adopting
Affiliate pursuant to the terms of STIP and/or ESTIP.





4

--------------------------------------------------------------------------------




(xx)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home. Any
determination as to whether a Participant has incurred an Unforeseeable
Emergency shall be made in the sole discretion of the Plan Administrator in
accordance with rules prescribed pursuant to Section 409A of the Code.
(yy)    “Valuation Date’’ means each day of the Plan Year on which the New York
Stock Exchange is open for trading.
(zz)    “GSCS” means Caterpillar Logistics Services LLC (f/k/a Caterpillar
Logistics Services, Inc.).
(aaa)    “GSCS Participant” means a Participant who is employed by GSCS upon the
closing of the sale of GSCS to an entity that is not an Affiliate.
(bbb)    “GSCS Closing Date” means the date on which the sale of GSCS to an
entity that is not an Affiliate is completed.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not to be considered in the
construction of the Plan. If any provision of the Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions shall continue in
full force and effect. All of the provisions of the Plan shall be construed and
enforced according to the laws of the State of Illinois without regard to
conflict of law principles and shall be administered according to the laws of
such state, except as otherwise required by ERISA, the Code, or other Federal
law.
ARTICLE II
ELIGIBILITY; ADOPTION BY AFFILIATES


2.1    Eligibility and Participation. An employee shall be eligible to
participate in the Plan as of the first day of the month next following the date
that he (a) is in salary grade 28 or higher pursuant to the Company’s standard
salary grades; and (b) is eligible to make elective deferrals to either the
401(k) Retirement Plan or the 401(k) Savings Plan, provided, that, (i) for an
employee first promoted to salary grade 28 or higher, clause (a) shall be
satisfied after the employee’s supervisor has completed all administrative
requirements to effect such promotion; and (ii) clause (b) shall not apply if he
had already made elective deferrals equal to or in excess of the applicable
dollar amount for purposes of Section 402(g) of the Code and (if applicable)
catch-up contributions equal to or in excess of the applicable dollar amount for
purposes of Sections 402(g) and 414(v)(2)(B) of the Code or he had already
received compensation in excess of the applicable dollar limitation under
Section 401(a)(17) of the Code, for such calendar year. Notwithstanding the
foregoing, if an employee is employed in a division of the Company or by an
Affiliate that does not use the Company’s standard salary grades, such employee
shall be eligible to participate in the Plan if he (1) is in a salary grade that
is considered in all respects to be the equivalent of a salary grade 28 or
higher pursuant to the Company’s standard salary grades; and (2) is eligible to
make elective deferrals to either the 401(k) Retirement Plan or the 401(k)
Savings Plan, provided, that, clauses (1) and (2) shall be subject to the rules

5

--------------------------------------------------------------------------------




described in clauses (a) and (b) of this Section 2.1. The Plan Administrator
shall determine in a uniform and nondiscriminatory manner whether a salary grade
is equivalent for this purpose.
2.2    Discontinuance of Participation. The Plan Administrator shall discontinue
an individual’s active participation in the Plan if the individual is no longer
in a salary grade of 28 or higher (or the equivalent, as described above), or no
longer is eligible to make elective deferrals to either the 401(k) Retirement
Plan or the 401(k) Savings Plan (other than by reason of the individual’s
elective deferrals during a calendar year reaching the applicable dollar
limitation under Section 402(g)(1) of the Code or the individual’s receiving
compensation for the calendar year in excess of the applicable dollar limitation
under Section 401(a)(17) of the Code). If an individual’s active participation
is discontinued, the individual’s Deferral Agreements shall be cancelled and the
individual will not be entitled to make Deferrals or to receive Matching Credits
or Non-Elective Contribution Credits under the Plan. The individual will not be
entitled to receive a distribution, however, until the occurrence of another
event (e.g., death or Separation from Service) that entitles the Participant to
receive a distribution. The Participant’s accounts will continue to be adjusted
to reflect investment earnings or losses in accordance with Section 5.1 until
the accounts are distributed.
2.3    Resumption of Participation. With respect to an individual whose
participation in the Plan was discontinued and who subsequently meets the
eligibility requirements to resume active participation in the Plan, such
employee shall (1) be permitted to complete a new Deferral Agreement during the
annual election period described in Section 3.1(a) in accordance with procedures
established by the Plan Administrator, subject to the applicable restrictions in
Sections 3.1 and 3.2, and (2) be entitled to receive Non-Elective Contribution
Credits subject to Section 3.5 with respect to NEC Eligible Pay for services to
be performed beginning as of the first day of the month next following the date
that the individual meets the eligibility requirements to resume active
participation in the Plan.
2.4    Adoption by Affiliates. An employee of an Affiliate may not become a
Participant in the Plan unless the Affiliate has previously adopted the Plan. An
Affiliate of the Company may adopt the Plan only with the approval of the
Company. By adopting the Plan, the Affiliate shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by the Plan, agreed to
comply with all of the other terms and provisions of the Plan, delegated to the
Plan Administrator (and the BFC as applicable) the power and responsibility to
administer the Plan with respect to the Affiliate’s employees, and delegated to
the Company the full power to amend or terminate the Plan with respect to the
Affiliate’s employees. Notwithstanding the foregoing, an Affiliate that has
previously adopted the Plan may terminate its participation in the Plan in
accordance with such rules and procedures that are promulgated by the Company.
ARTICLE III
DEFERRALS, MATCHING AND NON-ELECTIVE CONTRIBUTION CREDITS


3.1    Deferral Agreement.
(a)    General. In order to make Supplemental Deferrals and/or Excess Deferrals,
a Participant must complete a Deferral Agreement in the form and during the
election period prescribed by the Plan Administrator. In the Deferral Agreement,
the Participant shall agree to reduce his compensation in exchange for
Supplemental Deferrals and/or Excess Deferrals. The Deferral Agreement shall be
delivered to the Plan Administrator by the time specified in Section 3.2. At the
end of the election period prescribed by the Plan Administrator, an election
made by a Participant pursuant to a Deferral Agreement shall be irrevocable with
respect to the Plan Year covered by the election.

6

--------------------------------------------------------------------------------




(b)    Initial Deferral Agreement.
(1)    Deferrals Prior to March 26, 2007. Except as otherwise provided in
paragraph (b)(2) below, a Participant shall not be permitted to make
Supplemental Deferrals and/or Excess Deferrals pursuant to this Plan prior to
March 26, 2007.
(2)    SEIP and DEIP. The deferral elections made pursuant to SEIP and DEIP
relating to amounts to be deferred in 2007 on and after March 26, 2007 shall
apply to the Plan as provided in Section 7.4.
(c)    Revocation. The Plan Administrator shall terminate a Participant’s
election to make Supplemental Deferrals and/or Excess Deferrals if the
Participant has made a withdrawal due to Unforeseeable Emergency as provided in
Section 6.10, but only to the extent that terminating the election would help
the Participant to meet the related emergency need; provided that, any such
Participant shall be permitted to complete a new Deferral Agreement during the
annual election period described in Section 3.l(a), subject to the applicable
restrictions in this Section 3.1 and Section 3.2. Similarly, a Participant shall
terminate an election to make Supplemental Deferrals and/or Excess Deferrals if
such termination is required for the Participant to obtain a hardship
distribution from the 401(k) Plan and permitted under Section 409A of the Code;
provided that, (1) notwithstanding the foregoing, such termination shall apply
only to the Participant’s Supplemental Deferrals and/or Excess Deferrals that
would have been made during the six-month period following receipt of the
hardship distribution, and (2) following such termination, unless the
Participant makes a different deferral election during the annual election
period described in Section 3.l(a), the Plan Administrator shall automatically
reinstate the Participant’s deferral election to make Supplemental Deferrals
and/or Excess Deferrals in effect immediately prior to receipt of the hardship
distribution as soon as administratively practicable after the end of such
six-month period.
3.2    Timing of Deferral Elections and Automatic Participation.
(a)    Deferral of Base Pay. Except as provided in Section 3.2(c), Deferral
Agreements that relate to the deferral of Base Pay (including Supplemental
Deferrals pursuant to Section 3.3(a) and Excess Deferrals pursuant to Section
3.3(b)) shall be completed by the Participant and delivered to the Plan
Administrator prior to the beginning of the Plan Year in which the Base Pay to
be deferred is otherwise payable to the Participant. The Deferral Agreement will
remain in effect from year-to-year until changed by the Participant in
accordance with the preceding sentence. The Plan Administrator, in his
discretion, may require an earlier time by which the election to defer Base Pay
must be completed. Notwithstanding any provision of the Plan to the contrary, a
Deferral Agreement shall also apply to Base Pay paid to a Participant after the
Participant’s Separation from Service but within a time period identified by the
Plan Administrator in its sole discretion and in a uniform and
non-discriminatory manner, which time period shall not exceed two and one-half
months from the date of the Participant’s Separation from Service.
(b)    Deferral of Incentive Compensation. Deferral Agreements that relate to
the deferral of Incentive Compensation shall be completed by the Participant and
delivered to the Plan Administrator prior to the date that is six months before
the end of the performance period to which the Incentive Compensation relates.
The Deferral Agreement will remain in effect with respect to all future
Incentive Compensation until changed by the Participant in accordance with the
preceding sentence.
    

7

--------------------------------------------------------------------------------




The Plan Administrator, in his discretion, may require an earlier time by which
the election to defer Incentive Compensation must be completed. In addition, the
Plan Administrator, in his discretion, may require that Participants make
separate elections for one or more different types of Incentive Compensation
(e.g., STIP Pay, LTCPP Pay and Lump-Sum Awards). Notwithstanding any provision
of the Plan to the contrary, a Deferral Agreement shall also apply to Incentive
Compensation paid to a Participant after the Participant’s Separation from
Service but within a time period identified by the Plan Administrator in its
sole discretion and in a uniform and non-discriminatory manner, which time
period shall not exceed two and one-half months from the date of the
Participant’s Separation from Service.
(c)    Initial Deferral Election.
(1)    General. For the Plan Year in which an eligible employee first becomes
eligible to participate in the Plan (but only if the eligible employee has never
been eligible to participate in another “account balance plan,” other than a
separation pay plan, of the Company or an Affiliate that is aggregated with the
Plan under Section 409A of the Code), the Participant may elect to make
Supplemental Deferrals and Excess Deferrals by completing and delivering a
Deferral Agreement within 28 days commencing with the date the Participant first
becomes eligible to participate in the Plan pursuant to Section 2.1. Any such
Deferral Agreement shall take effect with respect to compensation for services
to be performed beginning as of the first day of the month immediately following
the date of any such election.
(2)    Automatic Participation and Default Elections for Certain Eligible
Employees. Any eligible employee described in paragraph (1) of this Section
3.2(c) who does not complete and deliver a Deferral Agreement within 28 days
commencing with the date that the employee first becomes eligible to participate
in the Plan pursuant to Section 2.1 will become a Participant as of the first
day of the next month. Any such Participant will be eligible for Non-Elective
Contribution Credits under Section 3.5 but will not make Deferrals under Section
3.3 or receive Matching Credits under Section 3.4 until such Participant makes
an election in accordance with Section 3.2(a) or 3.2(b), as applicable. The
investment elections and distribution elections of any such Participant shall be
determined pursuant to the applicable provisions of Sections 5.2 and Article VI,
respectively. The provisions of this Section shall also apply to an employee who
becomes eligible to participate in the Plan from September 26, 2010 through
December 31, 2010 who fails to complete and deliver a Deferral Agreement within
30 days commencing with the date the employee first becomes eligible under the
terms of the Plan in effect immediately prior to January 1, 2011.
(3)    Re-Employment. The provisions of this paragraph (c) permitting an
eligible employee to elect to make Supplemental Deferrals and Excess Deferrals
shall not apply to a Participant who: (i) incurs a Separation from Service; (ii)
is subsequently re-employed by the Company or an Affiliate; and (iii) at any
time during such period of re-employment meets the eligibility requirements for
active participation in the Plan pursuant to Section 2.1. However, an eligible
employee described in this paragraph (c) will be permitted to, within the
applicable period described in this paragraph (c), make a distribution election
in accordance with Article VI.
(d)    Deferral Elections Upon Re-Employment. A Participant who: (1) incurs a
Separation from Service; (2) is subsequently re-employed by the Company or an
Affiliate; and (3) at any time during such period of re-employment meets the
eligibility requirements for active participation in the Plan pursuant to
Section 2.1 shall be only permitted to make a deferral election of Base Pay
(including Supplemental Deferrals pursuant to Section 3.3(a) and Excess
Deferrals pursuant to Section 3.3(b)) or a deferral election of Incentive
Compensation during such period of re-employment by completing a Deferral

8

--------------------------------------------------------------------------------




Agreement in accordance with procedures established by the Plan Administrator,
subject to the applicable restrictions in Section 3.1 and this Section 3.2.
3.3    Deferrals.
(a)    Supplemental Deferrals. Any Participant may elect to supplement the
deferrals made pursuant to the 401(k) Plan by deferring, pursuant to a Deferral
Agreement, the receipt of up to 70% (designated in whole percentages) of the
Base Pay and/or up to 70% (designated in whole percentages) of the Incentive
Compensation, otherwise payable to the Participant by the Company or an Adopting
Affiliate in any Plan Year. The amount deferred pursuant to this paragraph (a)
shall be allocated to the Supplemental Deferral Account maintained for the
Participant.
(b)    Excess Deferrals. Any Participant may elect to defer, pursuant to a
Deferral Agreement, the receipt of 6% of the Eligible Pay otherwise payable to
him by the Company or an Adopting Affiliate in any Plan Year. A Participant’s
election to receive Excess Deferrals shall only apply to the Eligible Pay not
recognized in 401(k) Plan Compensation during the Plan Year. The amount deferred
pursuant to this paragraph (b) shall be allocated to the Excess Deferral Account
maintained for the Participant.
3.4    Matching Credits. As soon as administratively practicable following the
last day of each Plan Year (or more frequently in the sole discretion of the
Plan Administrator), the Plan Administrator shall allocate matching credits to
the Participant’s accounts for that Plan Year as follows:
(a)    Supplemental Matching Credit. The Supplemental Matching Credit shall be
in an amount equal to: (1) 6% times the Maximum Matching Contribution Percentage
of Base Pay deferred by the Participant as Supplemental Deferrals and (2) the
Maximum Matching Contribution Percentage of the STIP Pay and Lump- Sum Awards
deferred by the Participant as Supplemental Deferrals (up to the a maximum
deferral of 6% of the Participant’s STIP Pay and Lump-Sum Awards for the Plan
Year). LTCPP Pay deferred by the Participant as Supplemental Deferrals shall not
be considered when determining Supplemental Matching Credits. The amount
credited pursuant to this paragraph (a) shall be allocated to the Supplemental
Matching Credit Account maintained for the Participant.
(b)    Excess Matching Credit. The Excess Matching Credit shall be in an amount
equal to the Maximum Matching Contribution Percentage of the Participant’s
Excess Deferrals. The amount credited pursuant to this paragraph (b) shall be
allocated to the Excess Matching Credit Account maintained for the Participant.
3.5    Non-Elective Contribution Credits.
(a)    Amount and Eligibility Requirements for Non-Elective Contribution
Credits. Effective January 1, 2011, if the Participant is eligible to receive
the Company non-elective contributions under the 401(k) Plan (i.e., the 3%/4%/5%
non-elective contributions under the 401(k) Plan), then as soon as
administratively practicable following the last day of each Plan Year (or more
frequently in the sole discretion of the Plan Administrator), the Plan
Administrator shall allocate non-elective contribution credits to the
Participant’s accounts for that Plan Year based on the Participant’s Points in
an amount equal to the product of the applicable percentage specified below
multiplied by the Participant’s NEC Eligible Pay:



9

--------------------------------------------------------------------------------




Points
Applicable Percentage
44 or less
3%
45 to 64
4%
65 or more
5%

    
A Participant shall only receive a Non-Elective Contribution Credit for a Plan
Year if: (a) such Participant is employed by the Company or an Affiliate on the
last day of the plan year for which the Company non-elective contributions are
made under the 401(k) Plan and (2) such Participant is credited with a “Year of
Benefit Service” (as such term is defined under the 401(k) Plan) during the Plan
Year.
(b)    Non-Elective Contribution Credits Upon Re-Employment. A Participant who:
(1) incurs a Separation from Service; (2) is subsequently re-employed by the
Company or an Affiliate; and (3) at any time during such period of re-employment
meets the eligibility requirements for active participation in the Plan pursuant
to Section 2.1 shall be entitled to receive Non-Elective Contribution Credits
with respect to NEC Eligible Pay for services to be performed beginning as of
the first day of the month next following the date that the individual meets the
eligibility requirements to resume active participation in the Plan.
Notwithstanding any provision of the Plan, each GSCS Participant who is entitled
to receive Company non-elective contributions under the 401(k) Plan for the Plan
Year in which the GSCS Closing Date occurs shall receive a Non-Elective
Contribution Credit based on (a) the NEC Eligible Pay earned by such GSCS
Participant prior to the GSCS Closing Date during the Plan Year in which the
GSCS Closing Date occurs, and (b) such GSCS Participant’s Points determined as
of the GSCS Closing Date.
3.6    Certain Deferrals and Matching Credits. Supplemental Deferrals, Excess
Deferrals, Supplemental Matching Credits and Excess Matching Credits allocated
to Participants for the 2005, 2006 and 2007 Plan Years prior to the Spin-Off
described in Article VII shall have been made initially to SEIP and DEIP but
shall be transferred to this Plan and become subject hereto by virtue of such
Spin-Off. For periods beginning on and after such Spin-Off, Supplemental
Deferrals, Excess Deferrals, Supplemental Matching Credits and Excess Matching
Credits shall be made pursuant to the terms of this Article III.
3.7    Allocation Among Affiliates. Each Adopting Affiliate may be required to
bear the costs and expenses of providing benefits accrued by Participants that
are currently or were previously employees of such Adopting Affiliate. Such
costs and expenses will be allocated among the Adopting Affiliates in accordance
with (a) agreements entered into between the Company and any Adopting Affiliate,
or (b) in the absence of such an agreement, reasonable procedures adopted by the
Company.
3.8    Deferrals Attributable to Qualified Military Service. An employee who
was, or was eligible to become, a Participant immediately before commencing
Qualified Military Service and who is re-employed following such Qualified
Military Service shall, upon his returning from Qualified Military Service, have
the right to elect additional Supplemental Deferrals and/or Excess Deferrals
(“Additional Deferrals”) in accordance with Section 3.1, over a period of time
equal to the lesser of (a) three times the length of his Qualified Military
Service, or (b) five years. Such Participant shall also be entitled to receive
Supplemental Matching Credits and/or Excess Matching Credits (“Additional
Credits”) attributable to such

10

--------------------------------------------------------------------------------




Additional Deferrals, in accordance with Section 3.4, in the amount he would
have received had such Additional Deferrals been made during his period of
Qualified Military Service. All such Additional Deferrals and Additional Credits
shall be deemed to have been received during the period of Qualified Military
Service for purposes of applying all limitations under this Plan, but shall
otherwise be subject to the terms of the Plan, including but not limited to the
provisions of Section 3.1, Section 3.2, Section 3.3, and Section 3.4. For
purposes of this Section 3.8, a Participant shall be deemed to have received
Base Pay and Incentive Compensation during his period of Qualified Military
Service based on the rate of Base Pay and Incentive Compensation he would have
received had he been an employee during such period or, if such rate cannot be
determined with reasonable accuracy, based on his average Base Pay and Incentive
Compensation received during the 12-month period (or his entire period of
employment, if shorter) immediately prior to the period of military service. The
provisions of this Section 3.8 shall be interpreted and applied in accordance
with Section 414(u) of the Code.
3.9    Additional Deferral Election Period in 2010. In anticipation of the
changes to the Plan effective January 1, 2011, an additional deferral election
period, as permitted by Sections 3.1 and 3.2 and as described in this Section
3.9, shall be held.
(a)    Election Period. The election period described in this Section 3.9 shall
begin on October 26, 2010 and end on November 30, 2010, unless extended to a
later date by the Plan Administrator in a uniform and non-discriminatory manner.
In no event, however, shall such special election period extend beyond December
31, 2010.
(b)    Application of Election Period. The deferral election period described in
this Section 3.9 applies to: (1) all Participants and (2) those eligible
employees as of September 25, 2010 who are not yet Participants and, who as a
result, have never (i) made Supplemental Deferrals or Excess Deferrals under the
Plan and, thus, have never submitted Distribution Election Forms hereunder or
(ii) otherwise participated in another “account balance plan” other than a
separation pay plan, of the Company or an Affiliate that is aggregated with the
Plan under Section 409A of the Code.
(c)    Default Provisions. If an individual identified in clause (2) of
paragraph (b) above fails to make a deferral election during the special
election period, the applicable provisions of Section 3.2(c)(2) shall apply.
ARTICLE IV
VESTING


4.1    Vesting of Non-Elective Contribution Account. Subject to Section 10.1,
amounts credited to or allocable to a Participant’s Non-Elective Contribution
Account shall become fully vested and the rights and interests therein shall not
be forfeitable to the same extent that the Participant is vested in his or her
Company non-elective contributions, if any, under the 401(k) Plan. To the extent
any amounts are forfeited pursuant to this Section 4.1, such amounts shall be
subject to restoration to the Participant’s Non-Elective Contribution Account in
a similar manner to which Company non-elective contributions forfeited under the
401(k) Plan are subject to restoration. Notwithstanding the foregoing provisions
of this Section 4.1, amounts credited to or allocable to a GSCS Participant’s
Non-Elective Contribution Account shall be fully vested at all times from and
after the GSCS Closing Date and, from and after the GSCS Closing Date, the GSCS
Participant’s rights and interests therein shall not be forfeitable.



11

--------------------------------------------------------------------------------




4.2    Vesting of All Other Accounts. Subject to Section 10.1, amounts credited
to or allocable to a Participant’s Supplemental Deferral Account, Excess
Deferral Account, Supplemental Matching Credit Account, and Excess Matching
Credit Account shall be fully vested at all times and the rights and interests
therein shall not be forfeitable

ARTICLE V
INVESTMENT OF ACCOUNTS


5.1    Adjustment of Accounts. Except as otherwise provided elsewhere in the
Plan, as of each Valuation Date, each Participant’s accounts will be adjusted to
reflect credits under Article III and the positive or negative rate of return on
the Investment Funds selected by the Participant pursuant to Section 5.2(b). The
rate of return will be determined by the Plan Administrator pursuant to Section
5.2(f) and will be credited or charged in accordance with policies applied
uniformly to all Participants.
5.2    Investment Direction.
(c)    Investment Funds. Each Participant may direct the notional investment of
amounts credited to his Plan accounts in one or more of the Investment Funds.
The Investment Funds shall, at all times, be notional funds that track the
returns of the investment funds selected by the BFC for purposes of the 401(k)
Retirement Plan and made available to 401(k) Retirement Plan participants. In
addition, the Investment Funds shall, at all times, include a Company Stock Fund
as described in Section 5.3. Neither the Company, each Adopting Affiliate, the
Plan Administrator, the BFC, nor any other party shall have any responsibility,
duty of care (whether express or implied) or liability to any Participant in
regards to designation of the Investment Funds as set forth in Section 5.2(a).
(d)    Participant Directions.
(1)    General. Each Participant may direct that all of the amounts attributable
to his accounts be invested in a single Investment Fund or may direct that whole
percentage increments of his accounts be invested in such fund or funds as he
shall desire in accordance with such procedures as may be established by the
Plan Administrator. Unless the Plan Administrator prescribes otherwise, such
procedures generally shall mirror the procedures established under the 401(k)
Retirement Plan for participant investment direction.
(2)    Spin-Off from SEIP and DEIP. Each Participant who became a Participant in
the Plan as a result of the Spin-Off described in Article VII or by reason of
Section 3.1(b)(2) shall be conclusively deemed to have directed the Plan
Administrator to invest all of the amounts attributable to his accounts in the
same manner as the Participant’s accounts were invested in SEIP and/or DEIP as
of the effective date of the Spin-Off and, in the absence of an affirmative
direction by the Spin-Off Participant regarding future deferrals pursuant to
paragraph (b)(l) above, such Participant shall be conclusively deemed to have
directed the Plan Administrator to invest such deferrals in the same manner as
the Participant’s deferrals were directed to be invested in SEIP and/or DEIP as
of the effective date of the Spin-Off. If a Participant participated in both
SEIP and DEIP as of the effective date of the Spin-Off and his investment
elections for future deferrals were different among plans, the Participant shall
be conclusively deemed to have directed the Plan Administrator to invest future
deferrals in the same manner as the Participant’s deferral elections pursuant to
DEIP. The Participant may change his directions at any time in accordance with
the provisions of the Plan.

12

--------------------------------------------------------------------------------




(e)    Changes and Intra-Fund Transfers. Participant investment directions may
be changed, and amounts may be transferred from one Investment Fund to another,
in accordance with the procedures established by the Plan Administrator. The
designation will remain in effect until changed by the timely submission of a
new designation by the Participant.
(f)    Default Selection. In the absence of a designation by the Participant,
such Participant will be deemed to have directed the notional investment of his
accounts in the Investment Fund that tracks the return of the 401(k) Retirement
Plan investment fund that is designated by the BFC as the “default” investment
fund for purposes of the 401(k) Retirement Plan.
(g)    Impact of Election. The Participant’s selection of Investment Funds shall
serve only as a measurement of the value of the Participant’s Accounts pursuant
to Section 5.1 and this Section 5.2. None of the Company, the BFC, or the Plan
Administrator are required to actually invest a Participant’s accounts in
accordance with the Participant’s selections.
(h)    Investment Performance. Accounts shall be adjusted on each Valuation Date
to reflect investment gains and losses as if the accounts were invested in the
Investment Funds selected by the Participants in accordance with this Section
5.2 and charged with any and all reasonable expenses as provided in paragraph
(g) below. The earnings and losses determined by the Plan Administrator in good
faith and in his discretion pursuant to this Section shall be binding and
conclusive on the Participant, the Participant’s beneficiary and all parties
claiming through them.
(i)    Charges. The Plan Administrator may (but is not required to) charge
Participants’ accounts for the reasonable expenses of administration including,
but not limited to, carrying out and/or accounting for investment instructions
directly related to such accounts.
(j)    Investment of Matching Credits. Supplemental Matching Credits and Excess
Matching Credits allocated to a Participant’s Supplemental Matching Credit
Account and/or Excess Matching Credit Account during the period beginning on
June 1, 2009 and ending on October 14, 2010 were notionally invested in the
Company Stock Fund. A Participant may diversify the Supplemental Matching
Credits and/or Excess Matching Credits that were notionally invested in the
Company Stock Fund as described in this Section 5.2(h) by directing the notional
investment of the value of such matching credits to any other Investment Fund as
permitted by Section 5.2(b)(1). If a Participant fails to diversify the value of
the Supplemental Matching Credits and/or Excess Matching Credits notionally
invested in the Company Stock Fund as described in this Section 5.2(h), he shall
be deemed to have directed the notional investment of such matching credits in
the Company Stock Fund.
5.3    Special Company Stock Fund Provisions.
(c)    General. A Participant’s interest in the Company Stock Fund shall be
expressed in whole and fractional notional units of the Company Stock Fund. The
Company Stock Fund shall track an investment in Company Stock in the same manner
as the 401(k) Retirement Plan’s company stock fund. Accordingly, the value of
the unit in the Plan’s Company Stock Fund shall be the same as the value of a
unit in the 401(k) plan’s company stock fund. Notwithstanding the foregoing, if
and to the extent that a company stock fund is no longer maintained under the
401(k) Retirement Plan, the Plan Administrator shall establish such rules and
procedures as are necessary to maintain the Company Stock Fund hereunder.
(d)    Investment Directions. A Participant’s ability to direct investments into
or out of the Company Stock Fund shall be subject to such procedures as the Plan
Administrator may prescribe from

13

--------------------------------------------------------------------------------




time to time to assure compliance with Rule 16b-3 promulgated under Section
16(b) of the Securities Exchange Act of 1934, as amended, and other applicable
requirements. Such procedures also may limit or restrict a Participant’s ability
to make (or modify previously made) deferral and distribution elections pursuant
to Articles III and VI, respectively. In furtherance, and not in limitation, of
the foregoing, to the extent a Participant acquires any interest in an equity
security under the Plan for purposes of Section 16(b), the Participant shall not
dispose of that interest within six months, unless specifically exempted by
Section 16(b) or any rules or regulations promulgated thereunder.
(e)    Compliance with Securities Laws. Any election by a Participant to
hypothetically invest any amount in the Company Stock Fund, and any elections to
transfer amounts from or to the Company Stock Fund to or from any other
Investment Fund, shall be subject to all applicable securities law requirements,
including but not limited to the last sentence of paragraph (b) above and Rule
16b-3 promulgated by the Securities Exchange Commission. To the extent that any
election violates any securities law requirement or the Company’s stock trading
policies and procedures, the election shall be void.
(f)    Compliance with Company Trading Policies and Procedures. Any election by
a Participant to hypothetically invest any amount in the Company Stock Fund, and
any elections to transfer amounts from or to the Company Stock Fund to or from
any other Investment Fund, shall be subject to all Company Stock trading
policies promulgated by the Company. To the extent that any election violates
any such trading policy or procedures, the election shall be void.
5.4    Application to Beneficiaries. Following the death of a Participant, the
term “Participant” in this Article V shall refer to the Participant’s
beneficiary described in Section 6.9.
            
ARTICLE VI
DISTRIBUTIONS


6.1    Limitation on Right to Receive Distribution. A Participant shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
(k)    The Participant’s Separation from Service, or in the case of a
Participant who is a Specified Employee, the date which is six months after the
Participant’s Separation from Service;
(l)    The date the Participant becomes Disabled;
(m)    The Participant’s death;
(n)    A specified time (or pursuant to a fixed schedule) specified at the date
of deferral of compensation;
(o)    An Unforeseeable Emergency; or
(p)    To the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or an Adopting Affiliate or in the
ownership of a substantial portion of the assets of the Company or an Adopting
Affiliate.
This Section 6.1 restates the restrictions on distributions set forth in Section
409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly. This Section 6.1 does not describe

14

--------------------------------------------------------------------------------




the instances in which distributions actually will be made. Rather,
distributions will be made only if and when permitted both by this Section 6.1
and another provision of the Plan.
6.2    General Right to Receive Distribution. Following a Participant’s
termination of employment or death, the Participant’s Plan accounts will be
distributed to the Participant in the manner and at the time provided in
Sections 6.4 and 6.5 or Section 6.9, as applicable. A transfer of a Participant
from the Company or any Affiliate to any other Affiliate or the Company shall
not be deemed to be a termination of employment for purposes of this Section
6.2.
6.3    Amount of Distribution. The amount distributed to a Participant shall be
based on the vested amounts credited to the Participant’s accounts as of the
Valuation Date immediately preceding the date of the distribution. Amounts shall
be valued at the fair market value on the relevant Valuation Date determined
pursuant to uniform and non-discriminatory rules established by the Plan
Administrator.
6.4    Form of Distribution. Accounts shall be distributed in cash in a single
lump-sum payment or in quarterly, semi-annual or annual installments.
Distributions shall be subject to such uniform rules and procedures as may be
adopted by the Plan Administrator from time to time, consistent with Section
409A of the Code. The form of payment shall be selected by the Participant in
the initial Distribution Election Form (which may be contained in and be a part
of a Deferral Agreement) submitted by the Participant to the Plan Administrator
on entry into the Plan. A Participant may change his election by filing a new
Distribution Election Form with the Plan Administrator in accordance with
Section 6.6. If a revised Distribution Election Form is not honored because it
was not timely filed, distributions shall be made in the form specified in the
most recent valid Distribution Election Form filed by the Participant. If no
valid Distribution Election Form exists, the Participant’s accounts will be
distributed in a single lump-sum.
6.5    Timing of Distribution. Except as provided in the next sentence, funds
will be distributed within an administratively reasonable period of time
following the six-month anniversary of the Participant’s Separation from
Service. Notwithstanding the foregoing, a Participant may elect to further defer
the distribution of his accounts by filing a Distribution Election with the Plan
Administrator in accordance with Section 6.6. If a revised Distribution Election
Form is not honored because it was not timely filed, distributions shall be made
pursuant to the most recent valid Distribution Election Form filed by the
Participant. If no valid Distribution Election Form exists, the Participant’s
accounts will be distributed in accordance with the first sentence of this
Section 6.5. If a Participant’s Separation from Service is caused by his death,
or a Participant dies after Separation from Service, then funds will be
distributed as described in Section 6.9.
6.6    Changes in Time and Form of Distribution. A new Distribution Election
Form that delays the time of a payment elected by a Participant or the form of
payment selected by a Participant may be filed with the Plan Administrator at
any time, will be subject to such uniform rules and procedures as may be adopted
by the Plan Administrator from time to time, and only will be honored in
accordance with the following:
(d)    The new form will not take effect until at least 12 months after the date
on which the new form is filed with the Plan Administrator; and
(e)    The election may not be made less than 12 months prior to the date the
payment is scheduled to be made, is commenced or otherwise would be made; and
(f)    The first payment with respect to which the election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise be made.

15

--------------------------------------------------------------------------------




The provisions of this Section 6.6 are intended to comply with Section
409A(a)(4)(C) of the Code and shall be interpreted in a manner consistent with
the requirements of such section and any regulations, rulings or other guidance
issued pursuant thereto.
6.7    Special Election Period for 2007. Pursuant to the transitional guidance
issued by the Internal Revenue Service and the Department of Treasury in Section
3.02 of IRS Notice 2006‑79, Participants may make distribution elections in
regards to their Plan accounts in accordance with this Section 6.7.
(a)    Election Period. The election period described in this Section 6.7 shall
begin on April 1, 2007 and end on May 7, 2007 unless extended to a later date by
the Plan Administrator in a uniform and non-discriminatory manner, in his sole
discretion. In no event, however, shall such special election period extend
beyond December 31, 2007.
(b)    Application of Election Period. The special election period described in
this Section 6.7 shall apply to Participants as provided in this paragraph (b).
(1)    Participants to Whom Election Period Applies. The special election period
shall only apply to the following Participants:
(i)    Active Participants. Individuals who are Participants in the Plan by
reason of the Spin-Off described in Article VII or by reason of Section
3.1(b)(2) and who, as of the first day of the special election period, have not
incurred a Separation of Service, have not died and are not Disabled;
(ii)    Separated Participants. Individuals who are Participants in the Plan by
reason of the Spin-Off described in Article VII and who, as of the first day of
the special election period, have incurred a Separation from Service and
distributions pursuant to the Plan have not yet commenced; and
(iii)    Beneficiaries. Beneficiaries described in Section 6.9 of Participants
who, as of the first day of the special election period had deceased if, as of
such date, distributions pursuant to the Plan have not yet commenced with
respect to the Participant.
(2)    Participants to Whom Election Period Does Not Apply. The special election
period shall not apply to the following Participants:
(i)    Participants in Pay Status. Individuals who are Participants in the Plan
by reason of the Spin-Off described in Article VII and who, as of the first day
of the special election period, are receiving distributions pursuant to the
Plan;
(ii)    Other Participants. Any other Participants not described in paragraphs
(b)(l) and (b)(2)(i) of this Section 6.7; and
(iii)    Beneficiaries. Any beneficiary not described in paragraph (b)(l)(iii)
of this Section 6.7.
(c)    Default Provisions. If a Participant to whom the special election period
applies fails to make a distribution election during the special election period
the following rules shall apply:

16

--------------------------------------------------------------------------------




(1)    Active Participants. If a Participant identified in paragraph (b)(l)(i)
above fails to make an election during the special election period, the default
provisions of Section 6.4 and Section 6.5 shall apply (subject to the
Participant’s ability to change his distribution elections pursuant to Section
6.6).
(2)    Separated Participants and Beneficiaries. If a Participant identified in
paragraph (b)(l)(ii) above or a beneficiary described in paragraph (b)(l)(iii)
above fails to affirmatively make an election during the special election
period, such individual shall be deemed to have made an election pursuant to the
Plan that is identical to the distribution elections made pursuant to SEIP
and/or DEIP in good faith compliance with Section 409A of the Code (subject to
the individual’s ability to change his distribution elections pursuant to
Section 6.6).
(d)    April 1, 2007 Commencements. Notwithstanding anything in this Section 6.7
to the contrary, the special election period shall not apply to a Participant or
beneficiary described in Section 6.9 who had previously made an election (and,
therefore, for whom a default election is not in effect) pursuant to SEIP and/or
DEIP whereby a lump-sum distribution or installment payments are scheduled to
commence as of April 1, 2007. In the case of these Participants and
beneficiaries, such lump sum distribution or installment payments shall commence
as of April 1, 2007 as previously elected (i.e., in accordance with the
distribution elections made pursuant to SEIP and/or DEIP in good faith
compliance with Section 409A of the Code).
6.8    Default Provisions for Certain Participants Relating to 2010 Election
Period. If an individual identified in clause (2) of Section 3.9(b) fails to
complete an initial Distribution Election Form during the election period
described Section 3.9, the default provisions of Section 6.4 and Section 6.5
shall apply to such individual’s Plan accounts (subject to the ability to change
distribution elections pursuant to Section 6.6).
6.9    Payment Upon Death.
(a)    Beneficiary Designation. If a Participant should die before receiving a
full distribution of his Plan accounts, distribution shall be made to the
beneficiary designated by the Participant, in accordance with such uniform rules
and procedures as may be adopted by the Plan Administrator from time to time. If
a Participant has not designated a beneficiary, or if no designated beneficiary
is living on the date of distribution, then the Participant’s beneficiary shall
be that person or persons entitled to receive distributions of the Participant’s
accounts under the 401(k) Plan.
(b)    Timing and Form of Payment to Beneficiary.
(1)    Payments Commenced at Time of Death. If, at the time of the Participant’s
death, installment payments of the Participant’s accounts have commenced
pursuant to this Article VI, such payments shall continue to the Participant’s
beneficiary in the same time and the same form as if the Participant has
remained alive until the last installment payment was scheduled to be made.
Notwithstanding the foregoing, a beneficiary may take a withdrawal upon an
Unforeseeable Emergency
pursuant to Section 6.10, applying the provisions of such Section by
substituting the term “beneficiary” for “Participant.”
(2)    Payments Not Commenced at Time of Death. If, at the time of the
Participant’s death, payments of the Participant’s accounts has not commenced
pursuant to this Article VI,

17

--------------------------------------------------------------------------------




the distributions made pursuant to this Section 6.9 shall be made to the
Participant’s beneficiary in accordance with the then current and valid
distribution election made by the Participant (or, in the absence of such a
distribution election, in accordance with the “default” provisions of Section
6.4). If the distribution election applicable to the Participant provided for
payment to commence within an administratively reasonable period of time
following the six-month anniversary of the Participant’s Separation from
Service, this six-month anniversary shall be disregarded in the even of the
Participant’s death, and payments shall commence within an administratively
reasonable period of time following the Participant’s death. Notwithstanding the
foregoing, a beneficiary may take a withdrawal upon an Unforeseeable Emergency
pursuant to Section 6.10 or change the timing and form of payment pursuant to
Section 6.6 applying the provisions of such Sections by substituting the term
“beneficiary” for “Participant” as the context requires, thereunder.
6.10    Payment Upon Unforeseeable Emergency.
(a)    General. Notwithstanding any provision of the Plan to the contrary, if a
Participant incurs an Unforeseeable Emergency, the Participant may elect to make
a withdrawal from the Participant’s account (even after distribution of the
Participants accounts has commenced pursuant to Section 6.2. A withdrawal on
account of Unforeseeable Emergency may be made if, as determined under
regulations of the Secretary of the Treasury, the amounts withdrawn with respect
to an emergency do not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
withdrawal, after taking into account the extent to which such hardship is or
may be relieved: (1) through reimbursement or compensation by insurance or
otherwise; (2) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
(3) by cessation of deferrals under the Plan.
(b)    Information Required. A Participant who wishes to receive a distribution
pursuant to this Section 6.10 shall apply for such distribution to the Plan
Administrator and shall provide information to the Plan Administrator reasonably
necessary to permit the Plan Administrator to determine whether an Unforeseeable
Emergency exists and the amount of the distribution reasonably needed to satisfy
the emergency need.
6.11    Payment Upon Re-Employment. This Section 6.11 shall apply to an
individual who incurs a Separation from Service (if, at the time of such
Separation from Service, such individual is a Participant), who is subsequently
re-employed by the Company or an Affiliate and with respect to whom all amounts
allocated to such Participant’s accounts have not been paid out at the time of
re-employment. Distributions of the amounts allocated to such Participant’s
accounts with respect to the Participant’s participation before such
re-employment shall be made in accordance with the distribution elections in
effect immediately prior to such re-employment without regard to any subsequent
Separation from Service, subject to the other provisions of this Article VI. If,
pursuant to Section 3.2(d) or Section 3.5(b), a Participant elects to make
Deferrals or is eligible to receive Non-Elective Contribution Credits following
such re-employment, such post re-employment Deferrals and Non-Elective
Contribution Credits shall be subject to their own distribution elections made
in accordance with Section 3.2(c)(3) and this Article VI.
6.12    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
6.13    Ban on Acceleration of Benefits. Neither the time nor the schedule of
any payment under the Plan may be accelerated except as permitted in regulations
or other guidance issued by the Internal Revenue Service or the Department of
the Treasury and as incorporated herein.

18

--------------------------------------------------------------------------------




ARTICLE VII
SPIN-OFF FROM SEIP AND DEIP
7.1    General. In response to the enactment of Section 409A of the Code and
pursuant to transitional guidance issued by the Internal Revenue Service and the
Department of Treasury, deferrals and matching credits under SEIP and DEIP have
been frozen and all amounts deferred and vested in those plans prior to January
1, 2005 have been “grandfathered” and thus are not subject to the requirements
of Section 409A. The deferrals and matching credits made pursuant to SEIP and
DEIP from January 1, 2005 through March 25, 2007, (and the earnings/losses
thereon) were spun-off to the Plan as provided in this Article VII.
7.2    Amounts Spun-Off. All amounts credited to participant accounts in SEIP
and DEIP on or after January 1, 2005 through March 25, 2007 and not fully
distributed on or before April 1, 2007 were spun-off and allocated to Plan
accounts, and were invested, as provided in Section 7.3. The amounts deferred
prior to January 1, 2005 were determined in accordance with Q&A- 17 of IRS
Notice 2005-1, proposed and final regulations, and any other applicable guidance
issued by the Internal Revenue Service or the Department of Treasury.
7.3    Allocation and Investment of SEIP and DEIP Amounts. Amounts spun-off from
SEIP and DEIP are allocated to accounts under the Plan in accordance with this
Section 7.3.
(a)    SEIP. Amounts deferred by participants under SEIP are allocated to the
Participant’s Excess Deferral Account in the Plan. Matching credits made by the
Company under SEIP are allocated to the Participant’s Excess Matching Credit
Account in the Plan.
(b)    DEIP. Amounts deferred by participants under DEIP are allocated to the
Participant’s Supplemental Deferral Account in the Plan. Matching credits made
by the Company under DEIP are allocated to the Participant’s Supplemental
Matching Credit Account in the Plan.
(c)    Investments. The amounts spun-off to the Plan in accordance with Section
7.2 are invested in accordance with Section 5.2(b)(2).
7.4    Deferral Elections. Deferral elections made by participants in DEIP and
SEIP for amounts deferred in 2007 on and after March 26, 2007 shall apply to the
Plan as provided in this Section 7.4.
(a)    SEIP. Elections to defer Eligible Pay in 2007 under SEIP are considered
Excess Deferral elections pursuant to the Plan, provided such elections
otherwise comply with Section 409A of the Code and any transitional guidance
issued by the Internal Revenue Service or the Department of Treasury.
(b)    DEIP. Elections to defer Base Pay in 2007 and elections to defer
Incentive Compensation paid in 2007 for any performance periods ending between
July 1, 2006 and December 31, 2006 under DEIP are considered Supplemental
Deferral elections pursuant to the Plan, provided such elections otherwise
comply with Section 409A of the Code and any transitional guidance issued by the
Internal Revenue Service or the Department of Treasury.
(c)    Investments. The amounts deferred in accordance with this Section 7.4 are
invested in accordance with Section 5.2(b)(2).

19

--------------------------------------------------------------------------------




7.5    Distribution Elections.
(g)    Participants in Pay Status. The distribution elections made pursuant to
SEIP and/or DEIP in good faith compliance with Section 409A by the Participants
identified in Section 6.7(b)(2)(i) shall continue to apply.
(h)    Other Participants. All other individuals whom become Participants by
virtue of the Spin-Off described in this Article VII shall make elections
regarding the timing and form of distributions in accordance with Section 6.7.
7.6    Effective Date of Spin-Off. The Spin-Off described in this Article VII
shall be effective as of 11:59:59 P.M. on March 25, 2007.
ARTICLE VIII    
ADMINISTRATION OF THE PLAN
8.1    General Powers and Duties. The following list of powers and duties is not
intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.
(a)    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to him in the Plan document and by applicable law
and his decisions and actions shall be final and conclusive as to all persons
affected thereby. The Company and the Adopting Affiliates shall furnish the Plan
Administrator with all data and information that the Plan Administrator may
reasonably require in order to perform his functions. The Plan Administrator may
rely without question upon any such data or information.
(b)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and his decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.
(c)    Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.
(d)    Insurance. At the Director’s request, the Company shall purchase
liability insurance to cover the Director in his activities as the Plan
Administrator.
(e)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
(f)    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents, the Company and each Adopting Affiliate
containing all relevant data pertaining to any person affected hereby and his or
her rights under the Plan.

20

--------------------------------------------------------------------------------




(g)    Interpretations. The Plan Administrator, in his sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(h)    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
(i)    Accounts. The Plan Administrator shall combine the various accounts of a
Participant if he deems such action appropriate. Furthermore, the Plan
Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.
(j)    Delegation. The Plan Administrator may delegate his authority hereunder,
in whole or in part, in his sole and absolute discretion.
8.2    Claims Procedures. Benefit claims under the Plan shall be resolved in
accordance with Code Section 409A and uniform and nondiscriminatory procedures
adopted by the Plan Administrator in accordance with Section 503 of ERISA.
ARTICLE IX
AMENDMENT


9.1    Amendment. The Company shall have the right at any time to amend, in
whole or in part, any or all of the provisions of this Plan by action of the
Board of Directors of the Company; provided, however, if the amendment does not
constitute a reallocation of fiduciary duties among those designated to act
under the Plan or an allocation of fiduciary duties to committees and/or persons
not previously designated to act under the Plan, then the Company’s Vice
President, Human Services Division, shall have the authority to amend the Plan,
acting in consultation with the Company’s Chairman of the Board and the
appropriate Group President(s) of the Company (or in consultation with the full
Board of Directors if the Chairman of the Board deems it necessary and
appropriate). The Company’s Vice President, Human Services Division, may
designate any other officer(s) of the Company as having authority to amend the
Plan in the Vice President’s absence, which officer shall also act in
consultation with the Company’s Chairman of the Board and the appropriate Group
President(s) of the Company (or in consultation with the full Board of Directors
if the Chairman of the Board deems it necessary and appropriate).
9.2    Effect of Amendment. Any amendment of the Plan shall not directly or
indirectly reduce the balance of any Plan account as of the effective date of
such amendment.
9.3    Termination. The Company expressly reserves the right to terminate the
Plan.


(i)    General. In the event of termination, the Company shall specify whether
termination will change the time at which distributions are made; provided that
any acceleration of a distribution is consistent with Section 409A of the Code.
In the absence of such specification, the timing of distributions shall be
unaffected by termination.

21

--------------------------------------------------------------------------------




(b)    GSCS Termination. Pursuant to the Company’s authority to terminate the
Plan, the Plan is irrevocably terminated with respect to all GSCS Participants
upon the GSCS Closing Date and no GSCS Participant shall accrue any benefits
under the Plan for any purpose after the GSCS Closing Date. Pursuant to
termination of the Plan with respect to GSCS Participants pursuant to this
Section 9.3, the balance in each GSCS Participant’s account under the Plan shall
be distributed to the GSCS Participant in a single lump-sum payment as soon as
practicable after the GSCS Closing Date, but in no event later than December 31
next following the GSCS Closing Date. For purposes of the preceding sentence,
the balance in each GSCS Participant’s account shall be determined as of the
Valuation Date occurring coincident with or next preceding the date of
distribution. Termination of the Plan with respect to GSCS Participants will
change the time at which distributions are made to GSCS Participants. Payments
to GSCS Participants pursuant to this Section 9.3(b) are intended to comply with
section 409A of the Code and applicable guidance issued thereunder.
ARTICLE X
GENERAL PROVISIONS


10.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company. All amounts credited to a
Participant’s accounts hereunder shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate. Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.
10.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
10.3    No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution from the Plan except in accordance with the terms of
the Plan. Participation in the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or an
Adopting Affiliate.
10.4    Section 409A Compliance. The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. The
Plan shall be administered, construed and interpreted in a manner consistent
with that intention.
10.5    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims
against, such person or entity, including claims in bankruptcy proceedings. This
Section shall not preclude arrangements for the withholding of taxes from
deferrals, credits, or benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or

22

--------------------------------------------------------------------------------




credit union (provided that such arrangement is not part of an arrangement
constituting an assignment or alienation).
10.6    Domestic Relations Orders. Notwithstanding any provision of the Plan to
the contrary, and to the extent permitted by law, a Participant’s accounts may
be assigned or alienated pursuant to a “Domestic Relations Order” (as such term
is defined in Section 414(p)(1)(B) of the Code), subject to such uniform rules
and procedures as may be adopted by the Plan Administrator from time to time.
Any amount subject to a Domestic Relations Order shall be distributed as soon as
practicable.
10.7    Incapacity of Recipient. If the Plan Administrator is served with a
court order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
person and a complete discharge of any liability of the Company and the Plan
therefor.
10.8    Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
10.9    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Director, or the
Company, nor any individual acting as the Plan Administrator’s, the Director’s,
or the Company’s employee, agent, or representative shall be liable to any
Participant, former Participant, beneficiary or other person for any claim,
loss, liability or expense incurred in connection with the Plan.
10.10    Conflicts. If any person holds a position under the Plan through which
he or she is charged with making a decision about the administration of his or
her own (or any immediate family member’s) Plan participation, including,
without limitation, decisions regarding eligibility, or account valuation, or
the administration of his or her Plan investments, then such person shall be
recused and the decision shall be made by the Plan Administrator. If a decision
is required regarding the administration of the Plan Administrator’s Plan
participation, including without limitation, decisions regarding eligibility, or
account valuation, or the administration of his or her Plan investments, such
decision shall be made by the Company’s Vice President, Human Services Division.
Nothing in this Section 10.10 shall be construed to limit a Participant’s or the
Plan Administrator’s ability to make decisions or elections with regard to his
or her participation in the Plan in the same manner as other Participants.
10.11    Overpayments. If it is determined that a distribution under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such distribution (or his
legal representative) and he shall repay the amount of overpayment to the
Company. If he fails to repay such amount of overpayment promptly, the Company
shall arrange to recover for the Plan the amount of the overpayment by making an
appropriate deduction or deductions from any future benefit payment or payments
payable to that person (or his survivor or beneficiary) under the Plan or from
any other benefit plan of the Company.

23